                 Case 2:17-mj-00861-EJY Document 24 Filed 06/16/20 Page 1 of 3



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RACHEL KENT
3    Special Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6270/ Fax: 702.388.6418
5    rachel.kent@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:17-mj-861-EJY
9
                     Plaintiff,                         Stipulation Requesting Case be Closed
10
            v.
11
     ANTHONY BRICE OLMSTEAD,
12
                     Defendant.
13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States
16
     Attorney, counsel for the United States of America, and Jason Weiner, Esquire, counsel
17
     for the defendant, that the status hearing in the above-captioned matter, currently
18
     scheduled for June 16, 2020 at the hour of 1:30 p.m., be vacated and the case be closed.
19
            This stipulation is entered into for the following reasons:
20
            1. Defendant completed the DUI school and the Victim Impact Panel as required.
21
            2. Defendant paid the $2,200 fine and as well as the $10.00 assessment fee.
22

23

24
                Case 2:17-mj-00861-EJY Document 24 Filed 06/16/20 Page 2 of 3



1          3.       Defendant has completed all required conditions imposed by the Court. The

2    parties agree to jointly move to allow the defendant to withdraw his plea of guilty to

3    Count 1 – Operating a Motor Vehicle while Under the Influence of Alcohol.

4          4.       The Government hereby moves, pursuant to the plea agreement to amend

5    Count 1 of the Complaint to a charge of Reckless Driving, a violation of Title 36 C.F.R. §

6    4.2(b) and NRS 484B.653.

7          5.       The defendant hereby pleads guilty to the Amended Count 1 of the

8    Complaint.

9          6.       The parties jointly request that the original sentence be applied to the

10   Reckless Driving conviction.

11

12         DATED this 15th day of June, 2020.

13

14                                                       Respectfully submitted,

15                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
16
     /s/ Jason Weiner                                    /s/ Rachel Kent
17
     JASON WEINER, ESQ.                                  RACHEL KENT
18   Counsel for defendant                               Special Assistant United States Attorney
     ANTHONY BRICE OLMSTEAD
19

20

21

22

23

24


                                                    2
                 Case 2:17-mj-00861-EJY Document 24 Filed 06/16/20 Page 3 of 3



1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
2

3

4    UNITED STATES OF AMERICA,                           Case No. 2:17-mj-861-EJY

5                     Plaintiff,                         Order Vacating Hearing and to Close the
                                                         Case
6          v.

7    ANTHONY BRICE OLMSTEAD,

8                     Defendant.

9

10
               Based on the pending stipulation of counsels, and good cause appearing therefore,
11
               IT IS HEREBY ORDERED that the status hearing be vacated and the case be
12
     closed.
13

14

15
                      DATED this      16th        day of June, 2020
16

17

18

19

20                                   UNITED STATES MAGISTRATE JUDGE

21

22

23

24


                                                     3
